Case: 21-30734    Document: 00516354654        Page: 1    Date Filed: 06/13/2022




          United States Court of Appeals
               for the Fifth Circuit                             United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    June 13, 2022
                                No. 21-30734
                                                                   Lyle W. Cayce
                                                                        Clerk

   State of Louisiana; State of Montana; State of
   Arizona; State of Alabama; State of Georgia; State of
   Idaho; State of Indiana; State of Mississippi; State of
   Oklahoma; State of South Carolina; State of Utah;
   State of West Virginia; Commonwealth of Kentucky;
   State of Ohio,

                                                         Plaintiffs—Appellees,

                                    versus

   Xavier Becerra, Secretary, U.S. Department of Health and Human
   Services; United States Department of Health and Human
   Services; Chiquita Brooks-Lasure; Centers for
   Medicare and Medicaid Services,

                                                    Defendants—Appellants.


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                            USDC 3:21-CV-3970


   Before Jolly, Elrod, and Haynes, Circuit Judges.
Case: 21-30734      Document: 00516354654           Page: 2   Date Filed: 06/13/2022




                                     No. 21-30734

   Per Curiam:*
          In November 2021, the Secretary of Health and Human Services
   issued an interim final rule which required that, in order to receive Medicare
   or Medicaid funding, participating facilities must ensure that their employees
   are vaccinated against COVID-19. See 86 Fed. Reg. 61555 (2021). States
   across the country sued to challenge the rule. A district court in Missouri
   preliminarily enjoined enforcement of the rule as applied to the plaintiff–
   states in that case. Missouri v. Biden, --- F. Supp. 3d ---, 2021 WL 5564501, at
   *15 (E.D. Mo. Nov. 29, 2021). The next day, the district court in this case
   did the same for every other state, effectively enjoining enforcement of the
   rule nationwide. Louisiana v. Becerra, --- F. Supp. 3d ---, 2021 WL 5609846,
   at *17 (W.D. La. Nov. 30, 2021). A panel of this court partially granted a stay
   of that injunction as to the non-party states, but denied a stay as to the
   fourteen plaintiff–states. Louisiana v. Becerra, 20 F.4th 260, 264 (5th Cir.
   2021). The Supreme Court later stayed both injunctions in their entirety and
   remanded the case back to this court. Biden v. Missouri, 142 S. Ct. 647, 654–
   55 (2022).
          Although this court had not responded to the Supreme Court’s
   remand, Louisiana, joined by the remainder of the plaintiff–states, moved in
   the district court for leave to amend its complaint. Because our court had
   jurisdiction over the case, the district court denied that motion and issued an
   indicative ruling noting that it would grant the motion for leave to
   amend. Louisiana then moved in our court for a limited remand so the
   district court could grant leave to amend the complaint and to allow those
   new claims to be litigated in the district court. The motions panel denied that



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 21-30734      Document: 00516354654           Page: 3    Date Filed: 06/13/2022




                                     No. 21-30734


   motion, allowing the merits panel to resolve the remand issue and the
   propriety of the district court’s preliminary injunction.
          We have jurisdiction to decide only whether the district court erred in
   granting the earlier preliminary injunction that the Supreme Court has now
   stayed and remanded. See 28 U.S.C. § 1292(a)(1). The parties now agree
   that the preliminary injunction should be vacated.            Accordingly, we
   VACATE the district court’s preliminary injunction and REMAND this
   case to the district court for further consideration in the light of the Supreme
   Court opinion. In addition, we VACATE the motions panel’s order denying
   the motion to remand as MOOT. Finally, we express no opinion on whether
   the district court should grant or deny leave to amend the complaint or on
   the propriety of Louisiana’s other claims.
                                              VACATED and REMANDED.




                                          3